     Case: 1:18-cv-06697 Document #: 5 Filed: 10/18/18 Page 1 of 1 PageID #:10

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Cherron Marie Phillips
                                 Plaintiff,
v.                                                   Case No.: 1:18−cv−06697
                                                     Honorable Edmond E. Chang

                                 Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, October 18, 2018:


        MINUTE entry before the Honorable Edmond E. Chang: Petitioner Cherron Marie
Phillips, a federal prisoner at the Bureau of Prisons facility known as FCI−Waseca, brings
a pro se petition for a writ of habeas corpus under 28 U.S.C. § 2241. FCI−Waseca is
located in Waseca, Minnesota. The sole venue for a 28 U.S.C. § 2241 habeas petition is
the judicial district where Petitioner is incarcerated. Webster v. Daniels, 784 F.3d 1123,
1144 (7th Cir. 2015) (en banc) (citing Rumsfeld v. Padilla, 542 U.S. 426, 434−35 (2004)).
Petitioner is incarcerated in the District of Minnesota. 28 U.S.C. § 103. The Court has no
authority to transfer the case to Minnesota. See Webster, 784 F.3d at 1145 (explaining that
non−venue federal district courts have no authority to transfer a § 2241 habeas petition to
the proper district). The only option is to dismiss the case, though without prejudice. Id.
To proceed with the petition, Petitioner must file her petition in the United States District
Court for the District of Minnesota. All motions are terminated. The case is dismissed
without prejudice. Civil case terminated. Mailed notice(slb, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
